  Case 13-41380         Doc 62     Filed 12/04/18 Entered 12/04/18 12:54:06              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41380
         Claudia S Derbick

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/23/2013.

         2) The plan was confirmed on 02/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/26/2014, 06/02/2015, 05/17/2016, 08/23/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,507.00.

         10) Amount of unsecured claims discharged without payment: $58,825.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41380      Doc 62        Filed 12/04/18 Entered 12/04/18 12:54:06                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $12,695.25
       Less amount refunded to debtor                           $141.60

NET RECEIPTS:                                                                                   $12,553.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $655.09
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,155.09

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured     11,805.00     11,805.97        11,805.97       2,243.13        0.00
AMC MORTGAGE SERVICES           Unsecured           0.00           NA               NA            0.00       0.00
AMERICAS SERVICING COMPANY      Secured      220,000.00    325,735.75       225,735.75            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA               NA            0.00       0.00
BARRINGTON BANK & TRUST         Unsecured            NA            NA               NA            0.00       0.00
BARRINGTON BANK & TRUST         Secured              NA     60,204.93        60,204.93            0.00       0.00
BARRINGTON BANK & TRUST         Secured              NA           0.00             0.00           0.00       0.00
CAPITAL ONE NA                  Unsecured      2,592.00       2,592.73         2,592.73        492.62        0.00
CHASE BANK USA                  Unsecured     10,930.00            NA               NA            0.00       0.00
CHASE BANK USA                  Unsecured      6,151.00            NA               NA            0.00       0.00
CHASE MANHATTAN MORTGAGE CO     Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                   Unsecured         991.00           NA               NA            0.00       0.00
Comenity Bank                   Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                   Unsecured           0.00           NA               NA            0.00       0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured      2,289.00       2,360.87         2,360.87        448.57        0.00
DEPT STORES NATL BK MACY        Unsecured           0.00           NA               NA            0.00       0.00
DISCOVER BANK                   Unsecured     10,983.00     10,983.56        10,983.56       2,086.88        0.00
DISCOVER BANK                   Unsecured      8,359.00       8,561.30         8,561.30      1,626.65        0.00
Exxmblciti                      Unsecured          62.00           NA               NA            0.00       0.00
FIFTH THIRD BANK                Unsecured           0.00           NA               NA            0.00       0.00
GECRB/Banana Republic           Unsecured           0.00           NA               NA            0.00       0.00
GECRB/Gap                       Unsecured      4,864.00            NA               NA            0.00       0.00
GECRB/JC Penny                  Unsecured          23.00           NA               NA            0.00       0.00
GECRB/JC Penny                  Unsecured           0.00           NA               NA            0.00       0.00
GECRB/JC Penny                  Unsecured           0.00           NA               NA            0.00       0.00
GMAC                            Unsecured           0.00           NA               NA            0.00       0.00
HARRIS NA                       Unsecured           0.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      4,733.00       4,733.46         4,733.46        899.36        0.00
KOHLS                           Unsecured           0.00           NA               NA            0.00       0.00
MOMA FUNDING LLC                Unsecured      1,531.00       1,531.43         1,531.43        290.97        0.00
NEW YORK COMMUNITY BANK         Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-41380       Doc 62     Filed 12/04/18 Entered 12/04/18 12:54:06                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
PNC MORTGAGE                  Unsecured           0.00           NA           NA             0.00        0.00
QUANTUM3 GROUP LLC            Unsecured         991.00      1,037.37     1,037.37         197.10         0.00
QUANTUM3 GROUP LLC            Unsecured         559.00        596.21       596.21         113.28         0.00
Sams Club / GEMB              Unsecured           0.00           NA           NA             0.00        0.00
SEARS CBSD                    Unsecured           0.00           NA           NA             0.00        0.00
TARGET NB                     Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $285,940.68                  $0.00               $0.00
      Mortgage Arrearage                                  $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                             $0.00                  $0.00               $0.00
      All Other Secured                                   $0.00                  $0.00               $0.00
TOTAL SECURED:                                      $285,940.68                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $44,202.90           $8,398.56                  $0.00


Disbursements:

       Expenses of Administration                           $4,155.09
       Disbursements to Creditors                           $8,398.56

TOTAL DISBURSEMENTS :                                                                      $12,553.65




UST Form 101-13-FR-S (09/01/2009)
  Case 13-41380         Doc 62      Filed 12/04/18 Entered 12/04/18 12:54:06                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
